                                                    Case 2:18-cv-00609-JCM-NJK Document 55 Filed 08/15/19 Page 1 of 3



                                                1    TAMARA BEATTY PETERSON, ESQ., Bar No. 5218
                                                     tpeterson@petersonbaker.com
                                                2    NIKKI L. BAKER, ESQ., Bar No. 6562
                                                     nbaker@petersonbaker.com
                                                3    PETERSON BAKER, PLLC
                                                     701 S. 7th Street
                                                4    Las Vegas, NV 89101
                                                     Telephone: 702.786.1001
                                                5    Facsimile: 702.786.1002

                                                6    L. LIN WOOD, ESQ. (pro hac vice)
                                                     lwood@linwoodlaw.com
                                                7    NICOLE JENNINGS WADE, ESQ. (pro hac vice)
                                                     nwade@linwoodlaw.com
                                                8    JONATHAN D. GRUNBERG, ESQ. (pro hac vice)
                                                     jgrunberg@linwoodlaw.com
                                                9    G. TAYLOR WILSON, ESQ. (pro hac vice)
                                                     twilson@linwoodlaw.com
                                               10    L. LIN WOOD, P.C.
                                                     1180 West Peachtree Street, Suite 2040
                                               11    Atlanta, Georgia 30309
                                                     Telephone: 404.891.1402
PETERSON BAKER, PLLC




                                               12    Facsimile: 404.506.9111
                       Las Vegas, NV 89101
                         701 S. 7 t h Street




                                               13    Attorneys for Plaintiff Steve Wynn
                           702.786.1001




                                               14
                                                                                UNITED STATES DISTRICT COURT
                                               15
                                                                                          DISTRICT OF NEVADA
                                               16
                                                     STEVE WYNN, an individual,                       Case No.: 2:18-cv-00609-JCM-NJK
                                               17
                                                                   Plaintiff,
                                               18    v.
                                                                                                      STIPULATION AND [PROPOSED] ORDER
                                               19    LISA BLOOM, an individual; and THE               TO EXTEND DEADLINE SET FORTH IN
                                                     BLOOM FIRM, a California Professional            ORDER RE: COMPLETION OF
                                               20    Corporation,                                     AUTHORIZED DISCOVERY AND
                                                                                                      BRIEFING SCHEDULE ON RENEWED
                                               21                  Defendants.                        ANTI-SLAPP MOTION [ECF NO. 49]

                                               22                                                     [First Request]

                                               23

                                               24          Plaintiff Steve Wynn ("Mr. Wynn"), by and through his attorneys of record, Tamara Beatty

                                               25   Peterson, Esq. and Nikki L. Baker, Esq., of Peterson Baker, PLLC, and L. Lin Wood, Esq., Nicole

                                               26   Jennings Wade, Esq., Jonathan D. Grunberg, Esq., and G. Taylor Wilson, Esq., of L. Lin Wood,

                                               27   P.C., and Defendants Lisa Bloom and The Bloom Firm (collectively, the "Bloom Defendants"),

                                               28   by and through their attorneys of record, Marc J. Randazza, Esq., Ronald D. Green, Esq., and Alex
                                                    Case 2:18-cv-00609-JCM-NJK Document 55 Filed 08/15/19 Page 2 of 3



                                                1   J. Shepard, Esq., of the Randazza Legal Group, PLLC, hereby agree and stipulate, subject to the
                                                2   Court's approval, as follows:
                                                3             1.   On May 5, 2019, the Court entered an order granting, in part, and denying, in part,
                                                4   Mr. Wynn's Motion for Discovery to Respond to Defendants' Special Motion to Dismiss Pursuant
                                                5   to NRS 41.660 (the "Discovery Order"). See ECF No. 45.
                                                6             2.   In the Discovery Order, the Court ordered the Parties to "submit a proposed schedule
                                                7   for completion of the authorized discovery, together with a briefing schedule on Defendants'
                                                8   Renewed Motion to Dismiss Pursuant to NRS 41.660 (ECF No. 36)." See ECF No. 45 at 11:2-4.
                                                9             3.   On May 17, 2019, the Court entered an Order approving the proposed stipulation of
                                               10   the Parties, which set forth deadlines for completion of discovery and a briefing schedule. See ECF
                                               11   No. 49.
PETERSON BAKER, PLLC




                                               12             4.   Among other deadlines, the Order stated that "Mr. Wynn shall file and serve his
                       Las Vegas, NV 89101
                         701 S. 7 t h Street




                                               13   response in opposition to the Renewed anti-SLAPP Motion on or before twenty-one (21) days
                           702.786.1001




                                               14   following the completion of the above-described discovery, and in any event no later than August
                                               15   30, 2019," and that "[t]he Bloom Defendants shall file and serve their reply in support of the
                                               16   Renewed anti-SLAPP Motion fourteen (14) days after service of Mr. Wynn's response." (Id. at ¶7).
                                               17             5.   Mr. Wynn requested, and the Bloom Defendants agreed to, a short extension of the
                                               18   above briefing deadlines in order to accommodate the schedule of Mr. Wynn's counsel. Mr. Wynn,
                                               19   in turn, proposed to the Bloom Defendants that they may have additional time to file and serve their
                                               20   reply brief.
                                               21             6.   The Parties agree and propose that the deadlines be extended for the Renewed anti-
                                               22   SLAPP Motion as follows:
                                               23                  a.     Mr. Wynn shall file and serve his response in opposition to the Renewed
                                               24   anti-SLAPP Motion on or before September 13, 2019; and
                                               25                  b.     The Bloom Defendants shall file and serve their reply in support of the
                                               26   Renewed anti-SLAPP Motion on or before October 11, 2019.
                                               27   ///
                                               28
                                                  Case 2:18-cv-00609-JCM-NJK Document 55 Filed 08/15/19 Page 3 of 3



                                              1          7.      The Parties respectfully submit that good cause exists for the Court to approve this
                                              2   Stipulation.
                                              3          Respectfully submitted this 15th day of August, 2019.
                                              4        PETERSON BAKER, PLLC                               RANDAZZA LEGAL GROUP, PLLC
                                              5
                                                   By:_/s/ Nikki L. Baker________________              By:_/s/ Marc J. Randazza______________
                                              6       TAMARA BEATTY PETERSON ESQ.                         MARC J. RANDAZZA, ESQ.
                                                      Nevada Bar No. 5218                                 Nevada Bar No. 12265
                                              7       NIKKI L. BAKER, ESQ., Bar No. 6562                  RONALD D. GREEN, ESQ.
                                                      PETERSON BAKER, PLLC                                Nevada Bar No. 7360
                                              8       701 S. 7th Street                                   ALEX J. SHEPARD, ESQ.
                                                      Las Vegas, NV 89101                                 Nevada Bar No. 13582
                                              9       Telephone: 702.786.1001                             2764 Lake Sahara Drive, Suite 109
                                                      Facsimile: 702.786.1002                             Las Vegas, Nevada 89117
                                             10                                                           Telephone: 702.420.2001
                                                       L. LIN WOOD, ESQ.                                  Facsimile: 305.437.7662
                                             11        (Admitted Pro Hac Vice)                            ecf@randazza.com
PETERSON BAKER, PLLC




                                                       NICOLE JENNINGS WADE, ESQ.
                                             12        (Admitted Pro Hac Vice)                            Attorneys for Defendants Lisa Bloom
                       Las Vegas, NV 89101




                                                       JONATHAN D. GRUNBERG, ESQ.                         and The Bloom Firm
                         701 S. 7th Street




                                             13
                           702.786.1001




                                                       (Admitted Pro Hac Vice)
                                                       G. TAYLOR WILSON, ESQ.
                                             14        (Admitted Pro Hac Vice)
                                                       L. LIN WOOD, P.C
                                             15        1180 West Peachtree Street, Suite 2040
                                                       Atlanta, Georgia 30309
                                             16
                                                       Attorneys for Plaintiff Steve Wynn
                                             17

                                             18

                                             19                                 IT IS SO ORDERED.
                                             20                                 ____________________________________________________
                                                                                UNITED
                                                                                UNITED STATES
                                                                                        STATESMAGISTRATE/DISTRICT
                                                                                                 DISTRICT JUDGE        COURT JUDGE
                                             21
                                                                                         August 20, 2019
                                                                                DATED: _______________________
                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28
                                                                                                   2
